DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
2.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Priority
3.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on:
	
    PNG
    media_image1.png
    117
    501
    media_image1.png
    Greyscale


Status of Claims
4.	This Office Action is in response to the amendments filed on June 24th 2021. Claims 1, 3-13 are pending examination.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 06/30/2021 is noted, Ito disclosed, the submission is in compliance with the provisions of 37 CFR 1.97 

Response to Arguments
6.	The objection to the specification has been withdrawn in view new title submitted by Applicant.
Applicant’s arguments, see remarks, filed on June 24th 2021 , with respect to the rejection(s) of claim(s) 1-13 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Clark et al US 20130038727 A1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 3, 5, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark et al (hereafter Clark) US 20130038727 A1.

As to claim 1, Clark disclosed, an observation system comprising: an observation apparatus including a housing having an arrangement surface for placement of a sample including a culture medium (Figure 1, para 25); and an external light source disposed outside the housing, the external light source being  configured to emit external illumination light, an internal light source provided in the housing, Figure 1, para 20, 68); wherein at least a part of the arrangement surface is formed of an optically transparent member, and the observation apparatus includes an image sensor provided in the housing image sensor configured to image, via the optically transparent member, the sample illuminated by the external illumination light to acquire images of at least three colors (para 10, is met by when camera 24 records color images that are lit from the back.  These images are then converted for storage to a JPG, TIF, BMT, GIF or PNG format for storage.  All of the formats are based on a Red, Green, Blue (RGB) color space.  Therefore, images produced by the camera 24 are of at least three colors.  In addition, in paragraph [0082] it is described using color change to measuring the pH of the culture with the camera.  This shows that camera 24 is able to acquire images in at least three colors (red, pink and yellow).   ([0020], [0065],[0068], [0076] and [0082]) [0065] Camera 24 functions such that captured cell images 54 are still or motion color images, and are preferably wirelessly 35 transmitted to the database management control unit 58, or transmitted by hard wired connection 39. Camera 24 is preferably a CCD (charge coupled device) such as CCD camera or a CMOS (complementary metal oxide semiconductor) image sensor such as a CMOS camera capable of capturing multiple color images, preferably three or more still or motion color images taken from at least three discrete positions within the culture vessel. In addition, the camera 24 can capture an image of the entire vessel or support); and the image sensor is configured to image, via the optically transparent member, the sample illuminated by the internal illumination light to acquire a first image, and to obtain each of the images of the at least three colors acquired by the external illumination light as a second image (para 75-78). 

As to Claim 2, cancelled.
As to claim 3, is directed to, an observation system, the substance of the claimed invention is identical to that of claim 1. According, claim 3 is rejected under similar rationale.

As to Claim 5, is directed, observation system, the substance of the claimed invention is identical to that of claim 1. Accordingly, claim 5 is rejected under similar rationale.

As to claim 12, Clark clearly discloses an observation system that uses a color video camera with internal and external lighting for use inside an incubator (abstract).

[0056] Imaging and data sensor pods 20 capture information from biological samples 42 on a support or within culture vessels 40, such as when the biological samples are in a culture vessel 40 or on a support 43 which is preferably located on the top or upper support surface 45 of the pod 20. Both the pod 20 and the culture vessel 40 or support containing the biological samples 42 are placed in an incubator 38 or the like. The upper or top support surface 45 of the pod 20 that the culture devices or vessels 40 are positioned on and imaged through is preferably clear, transparent glass or plastic.
[0063] The cell image capturing system 30 taught herein permit a researcher to remotely view an unattended cell culture through an imaging sensor such as a camera 24 having zoom lens magnification capability and/or a microscope to investigate cell 42 growth and culture status without moving the culture vessel 40. It is desirable to be able to fill the culture device with the appropriate amount of media and additives needed to satisfy the needs of the cell type, as well as the researcher's work schedule. An advantage of the cell imaging system 30 taught herein is that it enables the remote viewing of images of the cells 42 without having to transport the culture vessel 40 or support to a microscope.
“an external light source disposed outside the housing, the external light source being configured to emit external illumination light” is met by the lighting sources 26 and are mounted on element 32 which is attached to the ceiling of incubator 38 ([0020] and figure 1)
[0020] In other embodiments, the capturing and remote monitoring system according to the present invention comprises an imaging sensor pod having a self-contained light source, such as a ring light around a camera lens, and/or optionally a separate lighting source for backlighting the cells in a culture vessel, or on a support.
“wherein -6-at least a part of the arrangement surface is formed of an optically transparent member” is met by transparent top surface 45 ([0056] and figure 1);
 

[0065] Camera 24 functions such that captured cell images 54 are still or motion color images, and are preferably wirelessly 35 transmitted to the database management control unit 58, or transmitted by hard wired connection 39. Camera 24 is preferably a CCD (charge coupled device) such as CCD camera or a CMOS (complementary metal oxide semiconductor) image sensor such as a CMOS camera capable of capturing multiple color images, preferably three or more still or motion color images taken from at least three discrete positions within the culture vessel. In addition, the camera 24 can capture an image of the entire vessel or support.
[0068] The imaging sensor pod 20 also preferably contains a device for projecting light within the flask or onto a the support so that cell images captured and recorded are appropriately lit from the front, back, or both as determined by either an authorized user or automatically determined by data transmission device 58.
[0076] Preferably, the camera(s) recording the still and/or motion images of cells are housed within a hermetically sealed protective shroud. Image capturing sensor pod 20 includes one or a plurality of lenses, or windows, through which images are recorded by the camera 24 and carries a means for projecting light within the vessel so that images recorded by the camera are front lit, back lit, or both. The pod 20 transmits the camera's 24 information of the recorded images to a data transmission device computer 58 or like processor on which the image recognition software is loaded. In one embodiment, the image is compressed, for example into a Joint Photographic Experts Group (JPEG) standard format by data transmission device 58. Other file formats for the images can also be used, such as by way of example, TIFF (Tagged Image File Format), BMP (Windows Bitmap Image File), DIB (Device 
[0082] One manner in which the pH of the media and cell culture can be visually determined and captured by the imaging mechanism is by determining the color of the media and cell culture in the presence pH indicator. In a preferred embodiment of the invention, the media contains a solution of phenol red (also known as phenolsulfonphthalein or PSP) for use as an indicator of the pH of the media. The phenol red changes from red to yellow as the pH value of the media decreases (i.e., becomes more acidic). Phenol red exhibits a gradual transition from red to yellow over the pH range of about 8.2 to about 6.8. When the pH of the media is above pH 8.2, phenol red turns a bright pink color.
“the observation apparatus is configured to be placed in an incubator, and the external light source is configured to be attached to an inner wall of the incubator.” is show in figure 1.  Sensor pod 20 containing camera 25 is located inside of incubator 38 and light sources 26 are attached to the upper wall via element 32.
 
As to claim 13, Clark clearly discloses an observation system that uses a color video camera with internal and external lighting for use inside an incubator.
“an observation apparatus including a housing having an arrangement surface for placement of a sample including a culture medium;” ;”  this limitation is clearly met by data sensor pod 20 that has a top transparent surface 45 on which culture vessel 40 containing samples 42 and media are placed ([0056] and [0063] and Figure 1)
[0056] Imaging and data sensor pods 20 capture information from biological samples 42 on a support or within culture vessels 40, such as when the biological samples are in a culture vessel 40 or on a support 43 which is preferably located on the top or upper support surface 45 of the pod 20. Both the pod 20 and the culture vessel 40 or support containing the biological samples 42 are placed in an incubator 38 or the like. The upper or top support surface 45 of the pod 20 that the culture devices or vessels 40 are positioned on and imaged through is preferably clear, transparent glass or plastic.
[0063] The cell image capturing system 30 taught herein permit a researcher to remotely view an unattended cell culture through an imaging sensor such as a camera 24 having zoom lens magnification capability and/or a microscope 
“an external light source disposed outside the housing, the external light source being configured to emit external illumination light” is met by the lighting sources 26 and are mounted on element 32 which is attached to the ceiling of incubator 38 ([0020] and figure 1)
[0020] In other embodiments, the capturing and remote monitoring system according to the present invention comprises an imaging sensor pod having a self-contained light source, such as a ring light around a camera lens, and/or optionally a separate lighting source for backlighting the cells in a culture vessel, or on a support.
“wherein at least a part of the arrangement surface is formed of an optically transparent member” is met by transparent top surface 45 ([0056] and figure 1);
 
“the observation apparatus includes an image sensor provided in the housing, the image sensor configured to image, via the optically transparent member, the sample illuminated by the external illumination light to acquire images of at least three colors;” is met by when camera 24 records color images that are lit from the back.  These images are then converted for storage to a JPG, TIF, BMT, GIF or PNG format for storage.  All of the formats are based on an Red, Green, Blue (RGB) color space.  Therefore, images produced by the camera 24 are of at least three colors. .  In addition, in paragraph [0082] it is described using color change to measuring the pH of the culture.  This shows that camera 24 acquires images in at least three colors (red, pink and yellow) ([0020], [0065],[0068], [0076] and [0082])
[0065] Camera 24 functions such that captured cell images 54 are still or motion color images, and are preferably wirelessly 35 transmitted to the database management control unit 58, or transmitted by hard wired connection 39. Camera 24 is preferably a CCD (charge coupled device) such as CCD camera or a CMOS (complementary metal oxide semiconductor) image sensor such as a CMOS camera capable of capturing multiple color images, 
[0068] The imaging sensor pod 20 also preferably contains a device for projecting light within the flask or onto a the support so that cell images captured and recorded are appropriately lit from the front, back, or both as determined by either an authorized user or automatically determined by data transmission device 58.
[0076] Preferably, the camera(s) recording the still and/or motion images of cells are housed within a hermetically sealed protective shroud. Image capturing sensor pod 20 includes one or a plurality of lenses, or windows, through which images are recorded by the camera 24 and carries a means for projecting light within the vessel so that images recorded by the camera are front lit, back lit, or both. The pod 20 transmits the camera's 24 information of the recorded images to a data transmission device computer 58 or like processor on which the image recognition software is loaded. In one embodiment, the image is compressed, for example into a Joint Photographic Experts Group (JPEG) standard format by data transmission device 58. Other file formats for the images can also be used, such as by way of example, TIFF (Tagged Image File Format), BMP (Windows Bitmap Image File), DIB (Device Independent Bitmap) file format, GIF (Graphics Interchange Format), PNG (Portable Network Graphics) image format, or other digital image files and formats known in the art.
[0082] One manner in which the pH of the media and cell culture can be visually determined and captured by the imaging mechanism is by determining the color of the media and cell culture in the presence pH indicator. In a preferred embodiment of the invention, the media contains a solution of phenol red (also known as phenolsulfonphthalein or PSP) for use as an indicator of the pH of the media. The phenol red changes from red to yellow as the pH value of the media decreases (i.e., becomes more acidic). Phenol red exhibits a gradual transition from red to yellow over the pH range of about 8.2 to about 6.8. When the pH of the media is above pH 8.2, phenol red turns a bright pink color.
 
“the sample includes a culture vessel,” is clearly met be culture vessel 40 [0064] and figure 1.

“the observation apparatus is configured to be placed in an incubator, and the external light source is configured to be arranged above the culture vessel” is show in figure 1.  Sensor pod 20 containing camera 25 is located inside of incubator 38 and light sources 26 are attached to incubator wall via element 32 and located above culture vessel 40.


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Clark et al (US 20130038727 A1) in view of Kuramoto et al (US 20160006993 A1).
. 

Allowable Subject Matter
9.	Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442. The examiner can normally be reached Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        October 13, 2021